PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Institut National de la Sante et de la Recherche Medicale (INSERM) et al.
Application No. 16/082,970
Filed: 7 Sep 2018
For: TOTAL CELLULAR IRON AS A MARKER OF CANCER STEM CELLS AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed February 7, 2022, to withdraw holding of abandonment. This is also a decision on the petition, filed July 20, 2022, under 37 CFR 1.137(a).

The petitions are DISMISSED.

Any request for reconsideration of the decision dismissing the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision. No extensions of time are permitted. (37 CFR 1.181(f)). This is not a final agency action within the meaning of 5 U.S.C. § 704.

Any request for reconsideration of the decision dismissing the petition under 37 CFR 1.137(a) decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned November 30, 2021, for failure to timely submit an inventors oath or declaration executed by or on behalf of each inventor not later than the date on which the issue fee is paid. On November 29, 2021, the issue fee was paid, but an inventor’s oath or declaration by or on behalf of each inventor was not submitted. On December 6, 2021, a Notice of Abandonment was mailed.

Petition to Withdraw Holding of Abandonment.

Petitioners assert, in essence, that petitioner was not informed by the Office prior to the deadline that there were defects in the inventor’s oath or declarations and substitute statements submitted prior to payment of the issue fee. Petitioners further assert that the Office did not timely notify applicants of the defects in the inventor’s oath or declaration and/or substitute statements.

Petitioners arguments have been considered, but are not persuasive.

A review of the record reveals that on September 7, 2018, the application was filed. The application data sheet (ADS) filed with the original application papers identified Maryam Mehrpour, Raphael Rodriguez, Ahmed Hamai, and Mai Trang as the inventors, and Institut National de la Sante et de la Recherche Medicale (INSERM); Centre National de la Recherche Scientifique (CNRS), and Universite Paris Descartes as the applicants. 

On April 22, 2021, inter alia, an inventor’s oath or declaration was filed, signed by inventors Raphael Rodriguez and “Trang Mai.” Substitute statements were also filed on behalf of inventors Maryam Mehrpour and Ahmed Hamai by applicant INSERM. 

On May 28, 2021, a request under 37 CFR 1.46 was filed to change the third applicant from “Universite de Paris Descartes” to –Universite de Paris--.  On June 2, 2021, a corrected filing receipt was mailed, reflecting the change.

On June 1, 2021, a Notice of Allowance was mailed.  

On June 9, 2021, a Notice Requiring Inventor’s Oath or Declaration was mailed, stating the substitute statement dated April 22, 2021 did not comply with 37 CFR 1.64 because it was not signed by all applicants. The Notice stated that an oath or declaration in compliance with 37 CFR 1.63 or a substitute statement in compliance with 37 CFR 1.64 executed by or with respect to each inventor must be filed no later than the date on which the issue fee is paid to avoid abandonment.

On August 25, 2021, inter alia, substitute statements were filed on behalf of inventors Maryam Mehrpour and Ahmed Hamai by applicant CNRS. Additionally, a substitute statement for the above inventors was filed by “Universite de Paris”, but the name of the person executing the substitute statement was not legible.

On August 26, 2021, the issue fee was paid.

On August 31, 2021, a corrected Notice of Allowance was mailed, accompanied by a Letter Withdrawing the Notice of Allowance and Fee(s) Due, stating that the application had been withdrawn from issue because an inventor’s oath or declaration in compliance with 37 CFR 1.63 or 1.64 and 35 U.S.C. 115 had not been submitted, and that a new time period was being set to submit the inventor’s oath or declaration and request reapplication of the issue fee.

On November 29, 2021, the issue fee was paid.

On December 6, 2021, a Notice of Abandonment was mailed. The Notice stated that no inventor’s declaration had been received for inventor Mai Trang because the declaration reverses the first and last name of the inventor, and because the substitute statements submitted by applicant Universite de Paris, the signer’s name was illegible.

Petitioner’s argument has been considered, but is not persuasive. A proper inventor’s oath or declaration for inventor Mai Trang was not provided because the inventor’s first and last names were reversed. Specifically, while an additional copy of an inventor’s oath or declaration listing the inventor’s name as “Mai Trang” was filed, the signed copy reflected the inventor’s name as “Trang Mai”. Additionally, the substitute statements by the third applicant were not acceptable because the signer’s name was not legible.

37 CFR 1.135(a) states that if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states that prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require.

While the Office attempts to inform applicants of defective responses, it is under no obligation to do so. See In re Sivertz, 227 USPQ 255, 256 (Comm’r Pat. 1985); see also In re Colombo, Inc., 33 USPQ2d 1530, 1532 (Comm’r Pat. 1994)(while the Office attempts to notify applicants of deficiencies in their responses in a manner permitting a timely correction, the Office has no obligation to notify parties of deficiencies in their responses in a manner permitting a timely correction). As such, whether the Office provided Notice to applicant, or not, applicant was still required to file an inventor’s oath or declaration by or on behalf of each inventor in compliance with 37 CFR 1.63 and 1.64 not later than the date on which the issue fee was paid. As this was not done, the application became abandoned on November 30, 2021, the day after the date the issue fee was paid. 

As a proper reply to the final Office action was not timely filed, the petition to withdraw the holding of abandonment is dismissed.  The petition fee for a petition under 37 CFR 1.137(a) will not be refunded as a petition under 37 CFR 1.137(a) and fee are required to revive the application.

Petition Under 37 CFR 1.137(a).

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d)

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1).

With regard to item (1), petitioner has not submitted a proper inventor’s declaration on behalf of the fourth named inventor. Petitioner has filed a corrected ADS requesting correction under 37 CFR 1.48 of the fourth inventor’s name to –Trang Mai--. However, a request to correct or change an inventor’s name is considered an amendment to the application. 37 CFR 1.312 states that amendments after allowance must be submitted prior to payment of the issue fee. On November 29, 2021, the issue fee was paid. As such, an RCE and petition to withdraw the issue fee are required to accept the correction of the inventor’s name.

Petitioner has further submitted a request for a refund of the petition fee under 37 CFR 1.137(a). As noted above, the application was properly held abandoned because an inventor’s declaration by or on behalf of each inventor was not filed. As such, the application was properly held abandoned. The petition fee is necessary and will not be refunded. Therefore, the request for refund is dismissed.

No additional fees are due in connection with this petition.

A renewed petition accompanied by the information required above must be filed in order to revive the application.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).